Citation Nr: 1212875	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  05-01 934	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1981 to September 1988.  She also had additional service in the Naval Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 RO rating decision that denied service connection for a low back disability (listed as low back pain).  In April 2008 and September 2010, the Board remanded this appeal for further development.  


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine had its onset in service.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in active service.  38 U.S.C.A §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for degenerative disc disease of the lumbar spine.  As this represents complete grants of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Service connection for a "chronic disease," such as arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran contends that she has a low back disability that is related to service.  She specifically maintains that she was treated for low back problems on many occasions during service and that she was diagnosed with mechanical low back pain at the time of her separation examination.  She states that the only radiological tests performed on her back during service were X-rays studies and that she did not have a magnetic resonance imaging (MRI) study, which showed her actual current low back disability, until she paid for it years after her period of service.  The Veteran reports that she suffered from low back problems during service and that she has had low back problems since her period of service.  

As noted above, the Veteran had active service from November 1981 to September 1988.  She also had additional service in the Naval Reserve.  

The service treatment records for her period of service from November 1981 to September 1988 show that she was treated for low back problems, including diagnosed sciatica, on numerous occasions.  For example, a June 1983 treatment report notes that the Veteran complained of a several day history of left hip and leg pain aggravated by prolonged standing or sitting.  She reported that the pain was dull in nature and intermittent.  It was noted that there was no history of trauma and that the Veteran did not complain of back pain at that time; the assessment was mild sciatica.  Another June 1983 entry indicates that the Veteran was seen for follow-up of her mild sciatica.  A diagnosis was not provided at that time.  An October 1984 entry reflects that the Veteran had complaints, including back pain, following an automobile accident the previous day.  The assessment was muscle tenderness.  

A March 1986 entry reflects that the Veteran complained of low back pain that was intermittent over the previous few weeks.  She stated that the pain was in the bilateral lumbar area and that there was no radiation; the assessment was lumbosacral sprain/strain.  An April 1986 entry notes that the Veteran reported that she fell and landed on her left upper back two days earlier and that she just started having pain on that day.  The assessment was a soft tissue injury.  A January 1986 entry indicates that the Veteran was in a motor vehicle accident twenty minutes earlier.  The assessment, at that time, was trauma to both legs and to her lips.  An August 1986 entry relates an assessment of lumbosacral strain.  An August 1986 radiological report notes that the Veteran complained of intermittent pain in the lumbar area for four to five months.  The impression was a normal lumbosacral spine.  An April 1987 entry indicates an assessment that included mechanical low back pain.  

On a medical history form at the time of the September 1988 separation examination, the Veteran checked that she had recurrent back pain.  The reviewing examiner indicated that the Veteran had mechanical low back pain.  The objective September 1988 separation examination report included a notation that the Veteran's spine and other musculoskeletal systems were normal.  

June 1992 and October 1992 examination reports, for Naval Reserve purposes, did not refer to any low back problems and included notations that the Veteran's spine and other musculoskeletal systems were normal.  

Post-service private and VA treatment records, including VA examination reports, show treatment for variously diagnosed low back problems on numerous occasions.  

For example, a July 2009 VA spine examination report notes that the Veteran's claims file was reviewed.  The Veteran reported that she had back pain in the early 1980s during service due to some lifting injuries and a motor vehicle accident in approximately 1985.  The Veteran stated that the pain was intermittent during service and that it had progressively worsened since her period of service.  The diagnoses were lumbar spine L5-S1 retrolisthesis with posterior central disc extrusion (per imaging); mild scoliosis with right convexity (per imaging); and cervical spine strain.  The examiner discussed the Veteran's medical history in some detail.  The examiner commented that he would be resorting to mere speculation to opine as to whether or not the Veteran's current spine conditions were the result of or caused by her military service.  

A September 2010 statement from the VA examiner who performed the July 2009 VA spine examination, indicates that the Veteran's claims file was reviewed.  The examiner discussed the Veteran's medical history in some detail.  The examiner commented that it was not possible to objectively determine from the currently available objective evidence whether or not the Veteran's current claimed low back condition (diagnosed as degenerative disc disease) was due to or aggravated to any degree by her active military service or any motor vehicle accidents occurring therein, or by any intercurrent injury such as a post-service motor vehicle accident, or any injury or event taking place after or at any time outside of the Veteran's military service.  

The Board observes that the Veteran's service treatment records show that she was treated for low back problems, including sciatica, on numerous occasions during service.  Additionally, post-service private and VA treatment records show treatment for variously diagnosed low back disabilities, including degenerative disc disease of the lumbar spine, on multiple occasions since service.  The Board notes that a VA examiner, pursuant to the July 2009 VA spine examination, and in a September 2010 statement, indicated that it was not possible to objectively determine from the currently available objective evidence whether or not the Veteran's current claimed low back condition (diagnosed as degenerative disc disease) was due to or aggravated to any degree by her active military service.  The Board observes, however, that because the Veteran is competent to report low back symptoms in service, continuous low back symptomatology since service, and current symptoms that form the basis for diagnosis of disability, such evidence tends to relate the Veteran's currently diagnosed degenerative disc disease of the lumbar spine to her period of service.  See Davidson.  Moreover, the Board finds that the Veteran's account is credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

After considering all the evidence and resolving any doubt in the Veteran's favor, the Board finds that the evidence is in equipoise as to whether the Veteran has degenerative disc disease of the lumbar spine that had its onset during her period service.  Therefore, the Board finds that degenerative disc disease of the lumbar spine was incurred in active service, warranting service connection.  The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been considered in making this decision.  


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


